DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “is provided” in Line 1. Correction is required. See MPEP § 608.01(b).
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Also, should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Crawford et al., US #2004/0154603
[Crawford ('603)]

-
Luther et al., US #10,842,161
[Luther ('161)]


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of Luther ('161). Although the claims at issue are not identical, they are not patentably distinct from each other because each of Claims 1-20 is fully disclosed in Claims 1-20 of Luther ('161) as follows:
Instant Application
Luther ('161)
1.	A meat smoker/cooker device, comprising:
1.	A meat smoker/cooker device, comprising:
a smoking/cooking chamber, wherein the smoking/cooking chamber includes a chamber structure which defines a chamber cavity and a chamber opening communicated with the chamber cavity;
a smoking/cooking chamber, wherein the smoking/cooking chamber includes a chamber structure which defines a chamber cavity and a chamber opening communicated with the chamber cavity;
a chamber opening cover;
a chamber opening cover;
a fuel chamber, wherein the fuel chamber includes a fuel chamber structure which includes a fuel chamber sidewall that defines a fuel chamber cavity, wherein the fuel chamber sidewall includes a first mounting hole, a second mounting hole and a sidewall slot communicated with the chamber cavity, wherein the sidewall slot includes a slot top and a slot bottom, wherein the first mounting hole is located proximate the slot top and the second mounting hole is located proximate the slot bottom;
a fuel chamber, wherein the fuel chamber includes a fuel chamber structure which includes a fuel chamber sidewall that defines a fuel chamber cavity, wherein the fuel chamber sidewall includes a first mounting hole, a second mounting hole and a sidewall slot communicated with the fuel chamber cavity, wherein the sidewall slot includes a slot top and a slot bottom, wherein the first mounting hole is located proximate the slot top and the second mounting hole is located proximate the slot bottom;
a fuel container having a container rim and a fuel support structure, wherein the fuel container is located within the chamber cavity proximate the slot bottom; and
a fuel container having a container rim and a fuel support structure, wherein the fuel container is located within the fuel chamber cavity proximate the slot bottom; and
an ignition article having an ignition article handle,
an ignition article having an ignition article handle,
an ignition article mounting structure and a heating element,
an ignition article mounting structure and an electric heating element,

wherein the electric heating element is at least partially located within the fuel chamber cavity and wherein the ignition article is movably associated with the fuel chamber and
wherein the ignition article handle includes a handle portion sized to be movably located within the sidewall slot and wherein the ignition article mounting structure is configured to mountingly engage with the first and second mounting hole,
wherein the ignition article handle includes a handle portion configured to be vertically movable within the sidewall slot and wherein the ignition article mounting structure is configured to mountingly engage with the first and second mounting hole, 
wherein the ignition article is configurable between a first configuration and a second configuration, 
wherein the ignition article is configurable between a first configuration and a second configuration within the fuel chamber cavity, 
wherein when in the first configuration, the heating element is located proximate the container rim and wherein when in the second configuration, the heating element is located remotely from the container rim.
wherein when in the first configuration, the heating element is located proximate the container rim and wherein when in the second configuration, the heating element is located remotely from the container rim.
2.	The meat smoker/cooker device of claim 1, wherein the chamber opening cover is movably associated with the chamber structure to be configurable between an open configuration and a closed configuration.
2.	The meat smoker/cooker device of claim 1, wherein the chamber opening cover is movably associated with the chamber structure to be configurable between an open configuration and a closed configuration.
3.	The meat smoker/cooker device of claim 1, wherein when the ignition article is in the first configuration, the heating element is located proximate the container rim such that a fuel source is located proximate to or in contact with the heating element.
3.	The meat smoker/cooker device of claim 1, wherein when the ignition article is in the first configuration, the heating element is located proximate the container rim such that a fuel source is located proximate to or in contact with the heating element.
4.	The meat smoker/cooker device of claim 3, wherein the ignition article is configurable between the first configuration and the second configuration via at least one of a manual means and an automatic means.
4.	The meat smoker/cooker device of claim 3, wherein the ignition article is configurable between the first configuration and the second configuration via at least one of a manual means and an automatic means.
5.	The meat smoker/cooker device of claim 1, wherein the smoking/cooking chamber includes a food support structure for supporting meat during the smoking and/or cooking process.
5.	The meat smoker/cooker device of claim 1, wherein the smoking/cooking chamber includes a food support structure for supporting meat during the smoking and/or cooking process.
6.	The meat smoker/cooker device of claim 1, wherein when the heating element is in the second configuration, the heating element is located proximate the food support structure.
6.	The meat smoker/cooker device of claim 1, wherein when the heating element is in the second configuration, the heating element is located proximate the food support structure.
7.	The meat smoker/cooker device of claim 1, wherein when the heating element is in the first configuration, the heating element is located proximate the bottom of the fuel chamber.
7.	The meat smoker/cooker device of claim 1, wherein when the heating element is in the first configuration, the heating element is located proximate the bottom of the fuel chamber.
8.	The meat smoker/cooker device of claim 1, wherein the heating element is at least one of automatically and manually configurable to project varying degrees of heat.
8.	The meat smoker/cooker device of claim 1, wherein the heating element is at least one of automatically and manually configurable to project varying degrees of heat.
9.	The meat smoker/cooker device of claim 1, wherein the fuel support structure is basket shaped.
9.	The meat smoker/cooker device of claim 1, wherein the fuel support structure is basket shaped.
10.	A meat smoker/cooker device, comprising:
10.	A meat smoker/cooker device, comprising:
a fuel chamber, wherein the fuel chamber includes a fuel chamber structure which includes a fuel chamber sidewall that defines a fuel chamber cavity, wherein the fuel chamber sidewall includes a first mounting hole, a second mounting hole and a sidewall slot communicated with the chamber cavity, wherein the sidewall slot includes a slot top and a slot bottom, wherein the first mounting hole is located proximate the slot top and the second mounting hole is located proximate the slot bottom;
a fuel chamber, wherein the fuel chamber includes a fuel chamber structure which includes a fuel chamber sidewall that defines a fuel chamber cavity, wherein the fuel chamber sidewall includes a first mounting hole, a second mounting hole and a sidewall slot communicated with the fuel chamber cavity, wherein the sidewall slot includes a slot top and a slot bottom, wherein the first mounting hole is located proximate the slot top and the second mounting hole is located proximate the slot bottom;
a fuel container having a container rim and a fuel support structure, wherein the fuel container is located within the chamber cavity proximate the slot bottom; and
a fuel container having a container rim and a fuel support structure, wherein the fuel container is located within the fuel chamber cavity proximate the slot bottom; and
an ignition article having an ignition article handle, 
an ignition article having an ignition article handle, 
an ignition article mounting structure and a heating element, wherein the ignition article handle includes a handle portion sized to be movably located within the sidewall slot and wherein the ignition article mounting structure is configured to mountingly engage with the first and second mounting hole, 
an ignition article mounting structure and a heating element, wherein the ignition article handle includes a handle portion configured to be vertically movable within the sidewall slot and wherein the ignition article mounting structure is configured to mountingly engage with the first and second mounting hole, 
wherein the ignition article is configurable between a first configuration and a second configuration, 
wherein the ignition article is configurable between a first configuration and a second configuration within the fuel chamber cavity, 
wherein when in the first configuration, the heating element is located proximate the container rim and 
wherein when in the first configuration, the heating element is located proximate the container rim and 
wherein when in the second configuration, the heating element is located remotely from the container rim.
wherein when in the second configuration, the heating element is located remotely from the container rim.
11.	The meat smoker/cooker device of claim 10, further including a smoking/cooking chamber, wherein the smoking/cooking chamber includes a chamber structure which defines a chamber cavity and a chamber opening communicated with the chamber cavity, and a chamber opening cover.
11.	The meat smoker/cooker device of claim 10, further including a smoking/cooking chamber, wherein the smoking/cooking chamber includes a chamber structure which defines a chamber cavity and a chamber opening communicated with the chamber cavity, and a chamber opening cover.
12.	The meat smoker/cooker device of claim 11, wherein the chamber opening cover is movably associated with the chamber structure to be configurable between an open configuration and a closed configuration.
12.	The meat smoker/cooker device of claim 11, wherein the chamber opening cover is movably associated with the chamber structure to be configurable between an open configuration and a closed configuration.
13.	The meat smoker/cooker device of claim 10, wherein when the ignition article is in the first configuration, the heating element is located proximate the container rim such that a fuel source is located proximate to or in contact with the heating element.
13.	The meat smoker/cooker device of claim 11, wherein the smoking/cooking chamber includes a food support structure for supporting meat during the smoking and/or cooking process.
14.	The meat smoker/cooker device of claim 13, wherein the ignition article is configurable between the first configuration and the second configuration via at least one of a manual means and an automatic means.
14.	The meat smoker/cooker device of claim 11, wherein when the heating element is in the second configuration, the heating element is located proximate the food support structure.
15.	The meat smoker/cooker device of claim 11, wherein the smoking/cooking chamber includes a food support structure for supporting meat during the smoking and/or cooking process.
15.	The meat smoker/cooker device of claim 10, wherein when the ignition article is in the first configuration, the heating element is located proximate the container rim such that a fuel source is located proximate to or in contact with the heating element.
16.	The meat smoker/cooker device of claim 11, wherein when the heating element is in the second configuration, the heating element is located proximate the food support structure.
16.	The meat smoker/cooker device of claim 15, wherein the ignition article is configurable between the first configuration and the second configuration via at least one of a manual means and an automatic means.
17.	The meat smoker/cooker device of claim 10, wherein when the heating element is in the first configuration, the heating element is located proximate the bottom of the fuel chamber.
17.	The meat smoker/cooker device of claim 10, wherein when the heating element is in the first configuration, the heating element is located proximate the bottom of the fuel chamber.
18.	The meat smoker/cooker device of claim 10, wherein the heating element is at least one of automatically and manually configurable to project varying degrees of heat.
18.	The meat smoker/cooker device of claim 10, wherein the heating element is at least one of automatically and manually configurable to project varying degrees of heat.
19.	The meat smoker/cooker device of claim 1, wherein the fuel support structure is basket shaped.
19.	The meat smoker/cooker device of claim 10, wherein the fuel support structure is basket shaped.
20.	A method for operating a meat smoker/cooker device having a fuel chamber and an ignition article, the method comprising:
20.	A method for operating a meat smoker/cooker device having a fuel chamber and an ignition article, the method comprising:
locating fuel within the fuel chamber;
locating fuel within the fuel chamber;
configuring the ignition article into a first configuration such that the ignition article is located proximate the fuel;
configuring the ignition article into a first configuration such that the ignition article is located proximate the fuel, 

wherein configuring the ignition article into the first configuration includes vertically moving the ignition article into the first configuration;
operating the ignition article to cause the fuel to ignite and burn; and
operating the ignition article to cause the fuel to ignite and burn; and


when the fuel is ignited and burning, configuring the ignition article into a second configuration such that the ignition article is located away from the ignited and burning fuel.
when the fuel is ignited and burning, configuring the ignition article into a second configuration such that the ignition article is located away from the ignited and burning fuel, wherein configuring the ignition article into the second configuration includes vertically moving the ignition article into the second configuration.

~ 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Crawford ('603).
In Re Claim 20, Crawford ('603) discloses: A method for operating a meat smoker/cooker device having a fuel chamber (Upper portion of Column #16 surrounding Basket #46) and an ignition article (Igniting Apparatus #48), the method comprising:
locating fuel within the fuel chamber (Charcoal located on Grate #40);
configuring the ignition article into a first configuration such that the ignition article is located proximate the fuel (Fig. 2: Nozzle #64 of Igniter #48 is located proximate Grate #40);
operating the ignition article to cause the fuel to ignite and burn (Para. 42); and
when the fuel is ignited and burning, configuring the ignition article into a second configuration such that the ignition article is located away from the ignited and burning fuel (Fig. 6: Ignition Apparatus #48 is located away from Grate #40).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749